UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

inre: Fusion Connect, Inc.

20 Civ. 5798 (PAE)
UNITED STATES OF AMERICA

ORDER
Appellant,
-Y-

FUSION CONNECT, INC.,

Appellee.

 

 

PAUL A. ENGELMAYER, District Judge:
An argument in this matter is presently scheduled for Thursday, July 15, 2021 at 10:15
p.m. Dkt. 18. Due to a conflict with the Court’s schedule, that conference will now be held on

Thursday, July 15, 2021 at 2:00 p.m. This conference will remain a telephonic conference.

tank A Cngehuy |

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED.

Dated: July 9, 2021
New York, New York

 

 
